Citation Nr: 0739841	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  00-18 490	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury and, if so, whether service connection is warranted.

2.  Entitlement to service connection for depression.

3.  Entitlement to an evaluation higher than 10 percent for 
service-connected residuals of an injury of the right 
shoulder with degenerative joint disease (DJD) of the 
acromioclavicular joint from October 22, 1997 to May 31, 
2006, and entitlement to an evaluation higher than 20 percent 
thereafter.

4.  Entitlement to a compensable rating for residuals of 
viral Hepatitis A.

5.  Whether a December 1974 vehicular accident was in the 
line of duty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
April 1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from May 1996 and December 1997 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  A more recent February 1998 RO decision increased 
the rating for the veteran's right shoulder disability from 
the noncompensable level (0 percent) to 10 percent, effective 
from the date of claim.  An even more recent February 2007 RO 
decision again increased the rating, this time to 20 percent 
but only retroactively effective as of June 1, 2006.  
Inasmuch as this higher 20 percent rating is not 
retroactively effective from the date of claim, the issue now 
is whether the veteran was entitled to a rating higher than 
10 percent for this disability prior to that June 1, 2006 
increase (more specifically, from October 22, 1997 to May 31, 
2006), and whether he has been entitled to a rating higher 
than 20 percent since June 1, 2006.  He did not receive the 
highest possible rating, though the RO twice increased his 
rating during the pendency of his appeal, and he has 
continued to appeal for an even higher rating.  So this claim 
is still at issue.  See AB v. Brown, 6 Vet. App. 35 (1993).



The veteran testified at an RO hearing in January 1999.  
Thereafter, his claims were remanded in December 2003 to 
schedule him for a travel Board hearing.  He and his wife 
testified at a travel Board hearing at the RO in April 2005 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
The transcripts for both hearings are of record.  In July 
2005, the veteran's claims were remanded to the RO for a 
second time for additional development, to include obtaining 
additional medical records and affording him VA examinations.  

Although the RO apparently reopened the claim for service 
connection for residuals of a back injury, as will the Board, 
based on new and material evidence, the Board still must make 
this threshold preliminary determination before proceeding 
further because it affects the Board's legal jurisdiction to 
consider the underlying merits of the claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

After reopening the claim for service connection for 
residuals of a back injury, the Board is remanding this claim 
as well as the claim for a higher rating for the right 
shoulder disability to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for still additional 
development prior to further adjudication.


FINDINGS OF FACT

1.  A rating decision in May 1988 denied service connection 
for a back condition.  The veteran was notified of that 
decision and did not file a notice of disagreement (NOD) 
within one year, in response, to initiate a timely appeal.

2.  Evidence added to the file since May 1988, however, 
concerning the issue of entitlement to service connection for 
a back disorder, is not cumulative of evidence already of 
record and raises a reasonable possibility of substantiating 
this claim.

3.  The veteran's depression is related to an event in 
service that did not occur in the line of duty and is the 
result of his own willful misconduct.

4.  The veteran's viral hepatitis A is resolved and 
asymptomatic without symptoms associated with liver damage or 
hepatitis infection.

5.  The veteran did not file a substantive appeal (VA Form 9 
or equivalent) pertaining to the issue of whether a December 
1974 vehicular accident was in the line of duty.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1988 rating decision, 
which denied the veteran's claim for service connection for 
residuals of a back injury, is new and material and this 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2007).

2.  The veteran's depression was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2007).

3.  The criteria are not met for a compensable disability 
rating for hepatitis.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7345 (2000 and 2007).

4.  The criteria for perfecting an appeal have not been met 
and the issue of whether the December 1974 vehicular accident 
was in the line of duty is dismissed.  38 U.S.C.A. §§ 7105(d) 
(2002); 38 C.F.R. §§ 20.302(b); 20.1103 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters dated in January 2003, August 2003, and 
July 2004 from the RO:  (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim[s]."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless.)

If there is any notice deficiency here, the Board finds that 
the presumption of prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect he understands what is needed 
to prevail.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran has been 
afforded two hearings in connection with his appeal and these 
claims have been the subject of two Board remands for 
additional development and assistance to the veteran.  The RO 
obtained all relevant medical records identified by the 
veteran and his representative, to include records in 
connection with his Workman's Compensation claim.  In doing 
so, the RO attempted numerous times to obtain medical records 
from the Social Security Administration (SSA); however, in 
November 2006, the SSA responded that the folder in the 
Federal Records Center (FRC) was destroyed and there were no 
medical records in the file.  The veteran was also afforded 
VA psychiatric examinations to determine the etiology of his 
psychiatric disorders and examinations in connection with his 
service-connected hepatitis to determine the extent and 
severity of that disorder.  

There is no indication the veteran was deprived of meaningful 
participation in the adjudication of his claims.  That is to 
say, there is no indication there is additional evidence to 
obtain (that is obtainable), there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his claims on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the veteran or obtained on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Petition to Reopen the Claim Concerning the Back Disorder

Historically, the veteran originally applied for service 
connection for a back disorder in December 1987.  The medical 
evidence then of record consisted of his service medical 
records (SMRs), a June 1975 VA examination report, and 
private treatment records showing treatment from March 1985 
and noting a 1982 intervening, civilian work-related injury.  

The service medical records reveal treatment for back strain 
in August 1974.  The remaining service medical records are 
unremarkable for complaints of or treatment for back 
impairment.  The June 1974 VA examination report is similarly 
unremarkable for relevant complaints and/or findings of back 
impairment.  

Upon consideration of this evidence, the May 1988 rating 
decision denied service connection for a back condition, 
finding no continuity of symptomatology since the lone 
incident of back strain in service and evidence of the 
intercurrent civilian, work-related back injury in 1982.  

A May 1988 RO letter informed the veteran of that May 1988 
rating decision and of his procedural and appellate rights.  
There is no indication he did not receive that letter or that 
the United States Postal Service returned it to the RO as 
undeliverable.  Neither is there any evidence he filed a 
timely NOD in response to that denial of his claim, to 
initiate an appeal.  Thus, that May 1988 rating decision 
became final and binding on him based on the evidence then of 
record.  38 C.F.R. § 20.1103.  That decision was the last 
final denial of this claim.

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims file.  38 C.F.R. 
§ 3.156; see also Evans v. Brown, 9 Vet. App. 273, 284 
(1996), wherein the Court held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  The 
evidence, even if new, must be material, in that it is 
evidence not previously of record that relates to an 
unestablished fact necessary to establish the claim, and 
which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); Prillaman v. 
Principi, 346 F.3d 1362 (Fed. Cir. 2003).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened and reconsidered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the evidence 
in question is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; see also 
Justus v. Principi, 3 Vet. App. 510 (1992).



Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  
38 C.F.R. § 3.303(d).  Further, certain chronic conditions, 
per se, including arthritis, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The evidence added to the claims file since the May 1988 
rating decision includes records of VA and private treatment 
for the veteran's back complaints, his January 1999 hearing 
testimony before a Decision Review Officer at the RO, his 
April 2005 hearing testimony before the undersigned VLJ of 
the Board, the records concerning his Worker's Compensation 
claim, as well as reports of various VA examinations - 
including a June 2006 report of a VA Joints examination.  



The VA and private treatment records, to include the records 
in connection with the Worker's Compensation claim, reflect 
the veteran was treated for neck and back complaints prior to 
service.  Specifically, in January 1965, he was treated for 
cervical pain by a private physician and the diagnosis was 
cervical strain.  The private records also reflect that he 
continued to receive treatment for back complaints after his 
discharge from service.  Specifically, private records dated 
from July 1970 to February 1982 reflect complaints of right 
shoulder and lumbar and dorsal back pain.  These records also 
reflect treatment for the intercurrent 1982 industrial injury 
in which he sustained back trauma.  These VA and private 
treatment records essentially reflect that he sought 
treatment for neck and back complaints prior to, during, and 
after his discharge from active duty military service, 
thereby suggesting a chronic pre-enlistment back impairment 
that may have been aggravated during service.  These 
treatment reports were not of record at the time of the May 
1988 rating decision and, therefore, were not considered when 
previously adjudicating and denying this claim.  

During his January 1995 and April 2005 hearings in connection 
with this claim, as well as in his written communications, 
the veteran has maintained that he has experienced chronic 
back impairment since his period of active duty service, 
when he injured his back while unloading tents out of a 
trailer.  This recollection is corroborated by testimony from 
his spouse during the April 2005 hearing, as well as by 
statements from his fellow servicemen, initially received in 
March and May 2001, who recall he was injured in the motor 
pool while unloading large tents.  

A June 2006 report of a VA joints examination includes the 
assessment that the veteran has chronic right shoulder and 
neck pain from osteoarthritis of the cervical, thoracic and 
acromioclavicular joints.  This examination report also 
includes the opinion that this pain has been long standing 
and that "[i]t is likely as not related to his initial 
injury that occurred during his military service in the motor 
pool and then again with his motor vehicle accident."  



Thus, the evidence added to the record since the prior May 
1988 denial is both new and material.  The VA and private 
medical records mentioned, as well as the June 2006 VA 
examination report, are new and material in that, not only 
were they not previously considered by the RO in 1988, but 
they also provide evidence suggesting the veteran has 
experienced chronic back impairment since prior to enlisting 
in the military, which may have been aggravated in service.  
Hence, this evidence raises a reasonable possibility that his 
claim will be established.  See Hickson v. West, 11 Vet. 
App. 374, 378 (1998) and Spalding v. Brown, 10 Vet. App. 6, 
11 (1996).  Thus, his claim is reopened.  38 C.F.R. § 3.156.

As already alluded to, the Board, however, will temporarily 
defer adjudicating the underlying claim on the merits pending 
completion of the additional development of this claim on 
remand.

Service Connection for Depression

As explained, service connection may be granted for any 
current disability that is the result of a disease contracted 
or an injury sustained in the line of duty while in the 
military.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).



For claims, as here, filed after October 31, 1990, an injury 
or disease incurred during active service will not be deemed 
to have been incurred in the line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 
1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102.  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("[T]he VCAA simply restated 
what existed in section 5107 regarding the benefit-of-the-
doubt doctrine" and does not mandate a discussion of all lay 
evidence of record.).

Initially, the record establishes there is competent evidence 
of this claimed disability, inasmuch as the diagnosis of 
depression was first obtained following examination conducted 
in 1984, albeit ten years after the veteran's discharge from 
active duty service, in connection with his post-service 
civilian employment.  He since has received additional VA and 
private outpatient evaluation and treatment for psychiatric 
complaints, including for major depressive disorder.  
Accordingly, the remaining issue for consideration is whether 
his depression was incurred in or aggravated by his military 
service.  See 38 C.F.R. § 3.303(d); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See also, 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000).



In reviewing the evidence on this determinative issue of 
causation, consideration is afforded to any substantiated 
injury or medical condition in service as having a potential 
relationship to this condition claimed.  As previously 
mentioned, this would consist of an incident having taken 
place in the line of duty, though not any instance of 
substance abuse if claimed as the primary cause of a 
disability.  See e.g., Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004) (indicating that section 105(a) creates 
a presumption of service connection for an injury or disease 
incurred during active service, unless the result of the 
claimant's own willful misconduct or abuse of alcohol or 
drugs).  See also, Davis v. Principi, 17 Vet. App. 54, 57 
(2003) ("[S]ervice connection cannot, as a matter of law, be 
granted for primary substance abuse.").

In his original September 1995 claim for service connection 
for depression, as well as subsequent communications, to 
include a statement received by VA in July 1996, his January 
1999 hearing testimony before a Decision Review Officer, 
his July 2000 VA Form 9, and a statement received in December 
2001, the veteran maintained that his depression was the 
result of a December 1974 automobile accident during his 
period of active duty military service, which resulted in the 
death of a German national.  It was not until his April 2005 
hearing before the undersigned VLJ that the veteran claimed 
that his depression is the result of his medical disorders 
and "a combination of everything."

VA and private treatment records, including medical evidence 
in connection with the veteran's Worker's Compensation claim, 
a September 1998 addendum to a May 1998 VA examination 
report, and a April 2006 report of a VA PTSD examination, 
reflect the veteran initially sought mental health treatment 
subsequent to the accidental death of his son, in 1983, when 
run over by a vehicle operated by the veteran.  These records 
consistently show the veteran's depressive disorder is 
attributable to the 1974 and 1983 accidental deaths caused by 
the veteran.  The April 2006 VA PTSD examination report 
includes the opinion that "the veteran's depression, felt to 
be in partial remission at this time, is the result of a 
number of factors.  He has experienced a number of family 
losses, the most significant being the death of his son.  He 
also has health issues that have limited his ability to 
participate in and get enjoyment from life.  The 1974 
accident is seen as an element, among numerous others and 
clearly not one of the most significant, accounts for this 
veteran's current depression, now seen in partial 
remission."

In this regard, it is noted that the 1974 accident is the 
only incident which occurred during the veteran's period of 
active duty service.  The 1983 death of his son was 
approximately eight years after his military service ended 
(in 1975).

More importantly, in a September 1999 Administrative Decision 
the RO determined that any injuries sustained by the veteran 
on or about December [redacted], 1974 (referring to the accident 
during service, in question), were not incurred in the 
line of duty and were due to his own misconduct.  The RO 
noted that he was operating a passenger motor vehicle on that 
date while drunk and that he was involved in an accident that 
caused the death of another individual.  The RO further noted 
that the veteran was later found (by court martial) that he 
had exercised culpable negligence by operating a vehicle in a 
reckless manner by attempting to pass another vehicle while 
traveling at a speed in excess of the posted speed limit and 
improperly crossing the center line while passing, thereby 
colliding with another vehicle.  Finally, the RO noted that 
even he had admitted fault in this accident and that alcohol 
was a factor.

38 C.F.R. § 3.1(m) states that "in line of duty" means an 
injury or disease incurred or aggravated during a period of 
active military, naval, or air service unless such injury or 
disease was the result of the veteran's own willful 
misconduct.  A service department finding that injury, 
disease, or death occurred in the line of duty will be 
binding on VA unless it is patently inconsistent with the 
requirements of laws administered by VA.  Requirements as to 
line of duty are not met if at the time the injury was 
suffered or disease contracted the veteran was:  (1) avoiding 
duty by desertion, or was absent without leave which 
materially interfered with the performance of military duty; 
(2) confined under a sentence of court-martial involving an 
unremitted dishonorable discharge; or (3) confined under 
sentence of a civil court for a felony as determined under 
the laws of the jurisdiction where the person was convicted 
by such court.

38 C.F.R. § 3.1(n) states that "willful misconduct" means 
an act involving conscious wrongdoing or known prohibited 
action.  A service department finding that injury, disease or 
death was not due to misconduct will be binding on VA unless 
it is patently inconsistent with the facts and requirements 
of laws administered by VA.  (1) It involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences; (2) mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct; (3) willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death (See §§ 3.301, 
3.302).

In the September 1999 Administrative Decision, the RO 
addressed the question of whether the injuries sustained on 
or about December [redacted], 1974 were incurred in the line of duty 
or were due to the veteran's own misconduct.  The RO 
determined that the injuries were not incurred in the line of 
duty and were due to his own misconduct.  The Board is in 
accordance with the RO's determination.  

VA regulations expressly prohibit granting service connection 
where a disability was not incurred or aggravated in the line 
of duty and is a result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.301(a).  Therefore, although that 
incident in service has been included as one of the factors 
in the veteran's current depression, albeit not the 
predominant factor or even perhaps a major factor, in any 
event the incident did not occur in the line of duty but, 
instead, was the result of his willful misconduct.  The 
accidental death of his son, some eight years after the 
veteran's military service ended, has been determined to be a 
far more significant factor in his current depression.  But 
even to the limited extent the veteran is depressed over 
the incident in service, service connection cannot be granted 
on the basis of that incident because this is expressly 
precluded by VA regulation due to his willful misconduct from 
consuming alcohol and acting negligently, etc.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for depression.  As such, that doctrine is 
not applicable and his claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Increased Rating Claims

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  In 
addition, the entire history of the veteran's disability is 
also considered.  Consideration must be given to the ability 
of the veteran to function under the ordinary conditions of 
daily life.  38 C.F.R. § 4.10.  If there is a question as to 
which of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's viral Hepatitis A is rated as noncompensable 
under 38 C.F.R. § 4.114, Diagnostic Code 7345, pertaining to 
chronic liver disease without cirrhosis (including hepatitis 
A).

VA revised the schedular criteria by which certain 
gastrointestinal disabilities are rated during the pendency 
of the veteran's appeal.  See 66 Fed. Reg. 29,486-489 (May 
31, 2001) (effective July 2, 2001).  Specifically, 38 C.F.R. 
§ 4.112 was amended and Diagnostic Codes 7311, 7312, 7343, 
7344, and 7345 were revised.  Prior to the effective date of 
the new regulations, the veteran's claim for an increased 
rating may only be evaluated under the older criteria.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000.



Prior to July 2, 2001, Diagnostic Code 7345 provided that 
healed, nonsymptomatic hepatitis was rated zero percent 
disabling.  A 10 percent rating was assigned for hepatitis 
with demonstrable liver damage with mild gastrointestinal 
disturbance.  For minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures, a 30 percent rating was assigned.  A 60 percent 
rating was assigned for moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  A 100 percent rating was assigned for 
marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).

The revised Diagnostic Code 7345 provides that nonsymptomatic 
liver disease is rated zero percent disabling.  A 10 percent 
rating is warranted for intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  A 20 percent rating is assigned for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 40 percent rating is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12 month period.  A 100 percent rating 
is assigned for near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic 
Code 7345 (2007).

In this case, the veteran is not entitled to a compensable 
disability rating for his viral Hepatitis A under either the 
former (old) or revised (current) rating criteria.  
His private and VA medical records show no current treatment 
for hepatitis and liver function tests have been within 
normal limits.  The September 1999 report of a VA general 
medical examination in connection with his claim for a 
nonservice-connected pension does not identify hepatitis as a 
chronic disability.  The June 2006 report of a VA examination 
includes the assessment that his Hepatitis A is self limited, 
completely resolved, and asymptomatic.

Moreover, the veteran testified, during both the January 1999 
and April 2005 hearings, that his hepatitis is essentially 
asymptomatic.  In January 1999 he acknowledged that his liver 
tests were within normal limits and during both hearings he 
said his primary symptom is diarrhea.

Thus, in the absence of medical evidence that the veteran's 
viral Hepatitis A has caused demonstrable liver damage with 
mild gastrointestinal disturbance or has been symptomatic for 
at least one week during any 12-month period, the 
preponderance of the evidence is against his claim for a 
compensable disability rating under either the former or 
revised criteria; thus, this claim must be denied since there 
is no reasonable doubt concerning this to resolve in his 
favor.  38 C.F.R. §§ 4.3, 4.114, Diagnostic Code 7345 (2000 
and 2007).  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Line of Duty Determination

With respect to the issue of whether the December 1974 
vehicular accident was in the line of duty, it is noted that, 
under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.

In July 2005, the Board remanded the issue of whether the 
December 1974 vehicular accident was in the line of duty so 
the RO could provide the veteran a SOC pursuant to Manlincon 
v. West, 12 Vet. App. 238 (1999).  The RO (AMC) subsequently 
provided him an SOC in November 2005 and in the process also 
notified him that he still needed to file a timely 
substantive appeal (VA Form 9 or equivalent statement) within 
60 days of that SOC to perfect his appeal to the Board on 
this additional issue.  He did not do that.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302 (b).  A determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected as 
prescribed in Rule 302 (§ 20.302 of this part).  38 C.F.R. 
§ 20.1103.

As the veteran did not file a Substantive Appeal within one 
year of the May 2002 notice of the September 1999 line-of-
duty determination which concluded any injuries sustained by 
him on or about December [redacted], 1974, were not incurred in the 
line of duty and were due to his own misconduct, and since he 
also did not file a substantive appeal within 60 days of the 
November 2005 SOC, the Board does not have jurisdiction to 
further review this issue.  Thus, this issue is dismissed.  
See 38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.302(b); 20.1103.




ORDER

The petition to reopen the claim for service connection for a 
back disorder is granted, subject to the further development 
of this claim on remand.

Service connection for depression is denied.

A higher, i.e., compensable rating for residuals of viral 
Hepatitis A is denied.

The issue of whether the December 1974 vehicular accident was 
in the line of duty is dismissed.


REMAND

Although the veteran's claim of entitlement to service 
connection for residual of a back injury has been reopened, 
before addressing the merits of this claim, the Board finds 
that additional development is required.

As already mentioned, the veteran had a VA joints examination 
in June 2006.  And the report of that evaluation includes the 
assessment of chronic right shoulder and neck pain related to 
osteoarthritis of the cervical, thoracic and 
acromioclavicular joints.  This examination report also 
includes the opinion that this pain has been long standing 
and that "[i]t is likely as not related to his initial 
injury that occurred during his military service in the motor 
pool and then again with his motor vehicle accident."  
However, concerning this, the Board points out that 
this opinion was based on an erroneous assumption, that the 
veteran's initial injury occurred during his military service 
in the motor pool.  As noted previously, the evidence of 
record reflects that he was treated for neck and back 
complaints as early as January 1965, so prior to enlisting in 
the military, thereby suggesting he had neck and/or back 
symptoms prior to service - which, even if he did, raises 
the question of whether they were chronically aggravated by 
his military service.

With respect to the issue of entitlement to an increased 
rating for residuals of a right shoulder injury, it is noted 
that, inasmuch as the June 2006 examination report includes 
the assessment of chronic right shoulder and neck pain 
related to osteoarthritis of the cervical, thoracic and 
acromioclavicular joints and service connection is not 
presently in effect for disorders other than the right 
shoulder, clarification is required as to the extent of the 
veteran's right shoulder disability without consideration of 
his other upper extremity symptomatology.  The Board notes 
that it may compensate the veteran only for service-connected 
disability.  But that said, the Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).

Inasmuch as the VA examiner's opinions encompassed upper 
extremity disorders for which service connection is not in 
effect and the opinions were based on an incorrect history of 
the initial medical treatment dating back to the veteran's 
period of military service rather than to 1965, prior to 
enlistment, additional comment is needed from this examiner 
or, if unavailable, someone else equally qualified to 
determine whether this changes the opinions.

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Since further comment is needed, refer 
the veteran's claims file to the VA 
physician who examined him at the Boise VA 
Medical Center in June 2006.  This 
physician should again review the 
veteran's claims file, including 
in particular the evidence in connection 
with the veteran's Workman's Compensation 
claim and the private medical records 
dated in January 1965 and from 1970 to 
1982.  The examiner must provide an 
opinion answering the following questions: 

(a) what spinal disorder, if any, was 
present when the veteran began his 
military service in March 1972 and what 
were its attendant manifestations; 

(b) if the veteran had a pre-existing 
spinal disorder, did the underlying 
manifestations of it become chronically 
worse during service; and 

(c) if so, was the increase in severity 
merely the natural progression of the 
disease?  The examiner should discuss the 
rationale of the opinion - if necessary, 
citing specific evidence in the record.

(d) if it is determined that a spinal 
disorder was not present when the veteran 
began military service in March 1972, did 
he develop a spinal disorder as a result 
of his military service.  The examiner 
should identify the incident which 
resulted in such spinal disorder.

(e) If it is determined the veteran's 
upper extremity disorder, other than his 
service-connected right shoulder, are not 
attributable to his military experience, 
is it possible to distinguish these 
symptoms with those caused by his right 
shoulder disorder?  If so, please describe 
which specific symptoms are attributable 
to his service-connected right shoulder 
disorder from those instead attributable 
to his nonservice connected upper 
extremity conditions.  

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.

If, for whatever reason, it simply is not 
possible to have this same VA examiner 
comment further, then have someone else 
comment who is equally qualified to make 
these important determinations.  This may 
require having the veteran reexamined, but 
this is left to the RO's (AMC's) 
discretion.

2.  Then readjudicate the claims (on a de 
novo basis) in light of the additional 
evidence.  If they are not granted to the 
veteran's satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


